Citation Nr: 1223321	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  98- 04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to May 1963 and from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  

This case was previously before the Board in August 2003, February 2006, and March 2008, wherein it was remanded for additional due process considerations and development.  In August 2003, the Veteran's claim was remanded in order to obtain additional treatment records and to provide the Veteran with a psychiatric evaluation.  In February 2006, the Board found that an additional remand was warranted in order to obtain VA medical records from June 2001 to the present; the Board also requested an additional VA examination.  

Most recently, in March 2008, the Board remanded the Veteran's claim as his claims for secondary service connection for major depression and for service connection of hypertension and residuals of a cerebrovascular accident (CVA), including as secondary to the Veteran's psychiatric disorder(s), were raised by the record, and inextricably intertwined with his claim for an increased rating.  Specifically, the Remand indicated that additional VA examinations were required to evaluate the current severity of the Veteran's service-connected PTSD and to distinguish between symptomatology related to his service-connected PTSD and his other claimed disorders.  

As discussed, in detail below, the Veteran refused to report for his examinations, and he has not provided good cause for not reporting.  38 C.F.R. § 3.655 (2011).  Because new VA examinations were scheduled, but not conducted due to the Veteran's failure to report, the Board finds that there has been substantial compliance with the directives of the March 2008 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The inextricably intertwined claims were adjudicated by a May 2010 rating decision and were not appealed.  The case is now returned to the Board for appellate consideration.  This case must be adjudicated.    

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD was manifested by anxiety, irritability, and periodic nightmares, but did not cause impaired speech, memory, or thought processes; there were no objective indications of panic attacks, suicidal or homicidal ideations, or hallucinations or delusions.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's PTSD is presently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-connected PTSD for the entire rating period on appeal, the Board finds that the Veteran's disability picture is most consistent with the current 30 percent disability evaluation, and that an increased disability evaluation is not warranted for any portion of the rating period on appeal.  In this regard, the Board observes that the objective clinical evidence of record indicates that he experiences some social or occupational impairment due to intrusive thoughts and nightmares, irritability, depression, and hyperarousal.  At his September 2006 VA examination, he reported sadness, recurrent and intrusive recollections, hypervigilance, and suicidal ideation.  He also reported that he is unemployed due to his nonservice-connected cerebrovascular accident; he also reported that his poor hygiene and appearance were related to physical limitations from his cerebrovascular accident.  

Upon examination, he had coherent, spontaneous and relevant speech, mildly constricted affect, good concentration, unimpaired impulse control, and unimpaired insight and judgment.  He was oriented and there was no evidence of obsessive or ritualistic behavior; he does not have panic attacks.  His thought processes and communication were good, and there was no evidence of delusions or hallucinations; he had normal psychomotor activity during his mental status examination.  At his earlier, May 2005 VA examination, the Veteran had sleep impairment due to nightmares, irritability, hyperarousal, and intrusive thoughts, but examination was negative for evidence of panic attacks, spatial disorientation, or obsessive or ritualistic behavior; he denied suicidal or homicidal ideation.  Further, there is no evidence that he is unable to function independently in an appropriate and effective manner as a result of his PTSD; the VA examiner found that the Veteran did have poor judgment, flattened affect, impaired abstract thinking, and anxiety, but the examining provider was unable to distinguish between symptoms related to the nonservice-connected cerebrovascular accident and depression and symptoms related to his PTSD.  

Moreover, the September 2006 VA examination report demonstrates that the Veteran's low grade dysthymia was due to his loss of physical capacity due to his CVA, and not his PTSD and the VA examiner found that his psychosocial stressors were also related to his nonservice-connected CVA, and not his PTSD (providing evidence against this claim); according to the VA examination reports, the Veteran had few social relationships outside of his family, but such social impairment is reflected in the 30 percent evaluation assigned throughout the rating period on appeal.

Additionally, while the Board acknowledges that the Veteran had Global Assessment of Functioning (GAF) scores of 30-40 at the May 2005 VA examination, the September 2006 VA examiner found that the Veteran's GAF regarding only his PTSD was 60 during the rating period.  Such GAF scores have not been shown to be solely based on the service-connected disability at issue; the Board notes that the Veteran is also impaired by his nonservice-connected Alzheimer's disease.  GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See, too, 38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of only the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, the Board points out that VA examination reports consistently indicate that the Veteran's symptoms were productive of no more than moderate impairment due to his PTSD.  So there is no justification for increasing the rating for the Veteran's PTSD in excess of 30 percent on the basis of his GAF scores; overall, his GAF scores were commensurate with his current rating.  See 38 C.F.R. § 4.7.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  

The Board also considered the Veteran's statements that his PTSD is worse and that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected PTSD  has worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected PTSD was as previously characterized and were productive of no more than mild effects on his activities of daily living, providing evidence against this claim of high probative value.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected PTSD was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

Likewise, the Veteran has made assertions that his service-connected PTSD is more severe than evaluated.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.  As such, the Veteran was scheduled for VA examinations in 2008, 2009, and 2010, in order to evaluate the current manifestations and severity of his service-connected PTSD.  However, he failed to report for his evaluations, as scheduled.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for a VA examination scheduled in conjunction with a claim for an increased disability evaluation, the claim shall be disallowed).  Thus, although additional information may have been gained to his benefit from the examinations, the Veteran did not comply with VA's best efforts to have him examined.  The Board cannot remand the case, once again, in light of this record. 

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As there is a preponderance of the evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in February 2004 and May 2008 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection and his subsequent claim for an increased rating, as well as the legal criteria for entitlement to such benefits.  These letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, a May 2010 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided prior to the issuance of an initial, appropriate VCAA notice; however, the Veteran's claim was readjudicated after the issuance of proper VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in 2005 and 2006 in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The Court has held that, where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

As previously discussed, VA examinations were repeatedly scheduled for the Veteran, in order to assess the current severity of his PTSD symptoms and he refused to report.  Thus, the available examination reports contain all the findings needed to evaluate the Veteran's claim (that can be obtained), including the Veteran's history and physical evaluations to determine the nature and severity of his PTSD.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim that can be obtained.  The Board cannot indefinitely delay the adjudication of this case.  In this regard, the Board finds in light of the history above that further effort to obtain additional medical evidence will not succeed.  The Board must note that it has remanded this case three times in order to obtain evidence that could support the Veteran's claim, with no success.  The Veteran has "adamantly" refused to attend these examinations (see e-mail of August 9th, 2009, located in the Veteran's claims file).  The evidence that is within the claims file at this time clearly provides evidence against the Veteran's contentions. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

The claim for an initial disability rating in excess of 30 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


